Citation Nr: 1442193	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-14 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right knee disorder, post-operative.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 15, 1976 to April 15, 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

In December 1988, the Veteran submitted a claim of entitlement to service connection for a post-operative right knee disorder.  Pursuant to this claim, it appears as though the RO submitted a request for the Veteran's hospital records pertaining to alleged in-service right knee treatment and/or surgery.  The RO indicated that the claimed place of treatment was Balboa Navy Hospital.  In order to capture all of the Veteran's alleged hospital records, in the request form, the RO used an open-ended date range beginning on January 1, 1976.  The Board was unable to locate a specific response to this request, and there is no indication on the form that no responsive records were located.  

With that said, however, associated with the claims file is a document that was time-stamped as received by the RO on September 5, 1989.  Therein, Chief of the Navy Reference Branch at the National Personnel Records Center indicated that the "record needed to answer [the RO's] inquiry is currently out of file for the purpose of responding to a previous request."  The RO was then invited to re-submit a request in 30 days.  It is unclear if this response was received pursuant to the RO's request for the Veteran's alleged Balboa Navy Hospital records.

Subsequently, the RO submitted a request for the Veteran's hospital records, dated from January 15, 1976, to April 15, 1976, concerning an alleged knee disease or injury.  The RO indicated that the claimed place of treatment was "[United States] Marine Corp," not Balboa Navy Hospital.  On this form, it is indicated that clinical and medical records were available and were, presumably, sent so that they could be associated with the Veteran's claim file.  Indeed, the Veteran's service treatment and personnel records were associated with the claims file.  None of the received records pertained to treatment received at Balboa Navy Hospital.  Further, there was no specific response that there were no responsive documents associated with treatment at Balboa Navy Hospital.

The Veteran's claim was then adjudicated and denied in a January 1990 rating decision.

In March 2010, the Veteran submitted a claim to reopen the issue of entitlement to service connection for right knee disorder, post-operative.  Pursuant to this claim, the Veteran reiterated his assertion that he received treatment during his active duty at Balboa Navy Hospital.  Specifically, in a May 2010 statement, the Veteran asserted that he underwent right knee surgery at Balboa Navy Hospital in 1976; an assertion the Veteran repeated in his May 2011 substantive appeal.  The RO, recognizing the Veteran's assertions, sent him a letter in July 2012 wherein he was asked to provide specific dates as to when he received treatment at Balboa Navy Hospital.  In August 2012, the Veteran responded by saying that his alleged right knee operation occurred in 1977, not 1976.

Based on this "clarification," the RO submitted a request for the Veteran's hospital records associated with treatment received at Balboa Navy Hospital for an alleged right knee injury, dating from January 1, 1977, to December 31, 1977.  The RO received a negative response on August 24, 2012.

Regardless of his "clarification" that he received treatment at Balboa Navy Hospital in 1977, the Veteran's only period of active duty was from January 15, 1976, to April 15, 1976.  Consequently, this is the only period during which the Veteran could have undergone an in-service right knee operation; a contention the Veteran has repeatedly made throughout the pendency of this appeal.  Based on the above, the Board finds that VA has not exhausted all reasonable efforts to obtain the Veteran's alleged hospital records concerning right knee treatment and/or a surgical procedure in 1976.  The only specific request for these records was either un-answered by the relevant agency or the RO never followed-up after being invited re-submit the request at a later date.  In either case, to satisfy VA's duty to assist, the Board finds that a remand is required in order for the AOJ to undertake efforts to obtain the Veteran's records associated with his alleged right knee treatment and/or surgery at Balboa Navy Hospital, dating from January 15, 1976, to April 15, 1976.

Accordingly, the case is remanded for the following action:

1.  The RO must undertake all reasonable efforts to obtain the Veteran's records associated with his alleged right knee treatment and/or surgery at Balboa Navy Hospital, dating from January 15, 1976, to April 15, 1976.

All attempts to secure this evidence must be documented in the claims file by the RO.  Each agency contacted by the RO in order to obtain these records must provide a negative response if the records are not available.  The RO must associate each response with the Veteran's claims file.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claim must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

